--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES LTD.


Central European Media Enterprises Ltd.


370,000,000 Euro


245,000,000 Euro 8.25% Senior Notes due 2012


125,000,000 Euro Senior Floating Rate Notes due 2012


Purchase Agreement


April 29, 2005


J.P. Morgan Securities Ltd.
125 London Wall
London EC2Y 5AJ


Lehman Brothers International (Europe)
25 Bank Street
London, E14 5LE, England


ING Bank N.V. London Branch
60 London Wall
London, EC2M 5TQ




Ladies and Gentlemen:


Central European Media Enterprises Ltd., a Company organized under the laws of
Bermuda (the “Company”), proposes to issue and sell to the several Initial
Purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom J.P.
Morgan Securities Ltd. is acting as representative (the “Representative”), (i)
245,000,000 Euro 8.25% Senior Notes and (ii) 125,000,000 Euro principal amount
of its floating rate notes, each due 2012 (the “Notes”). The Notes will be
issued pursuant to an Indenture to be dated as of May 5, 2005 (the “Indenture”)
among the Company, and Central European Media Enterprises N.V. (“CME N.V.”) and
CME Media Enterprises B.V. (“CME B.V.”) (collectively, the “Guarantors”),
JPMorgan Chase Bank, N.A., London Branch as security agent (the “Security
Agent”), and JPMorgan Chase Bank, N.A., London Branch as trustee (the
“Trustee”), and will be guaranteed on a senior basis (the “Guarantees”) by the
Guarantors.


The obligations of the Issuer under the Notes will be secured by (a) a first
priority pledge of the shares of CME N.V. and CME B.V. and (b) a first priority
assignment of the Issuer’s rights under the framework agreement by and between
the Issuer and PPF (Cyprus) Ltd. (“PPF”) dated as of December 13, 2004 (the
“Framework Agreement”) and the agreement among the Company, PPF, and certain
other members of the TV Nova Group to be entered into on the date of the closing
of the Acquisition (the “TV Nova Group Agreement”).


The shares of CME N.V. and CME B.V. are collectively referred to as the Pledged
Shares, and the Pledged Shares and the first priority assignment of rights under
the Framework Agreement and the TV Nova Group Agreement are collectively
referred to as the “Collateral”. The share pledges in respect of the Pledged
Shares are referred to as the “Share Pledges” and, together with the assignment
agreements evidencing the first priority assignment of rights under the
Framework Agreement and the TV Nova Group Agreement, the “Security Documents”.


 


--------------------------------------------------------------------------------




The Notes will be sold to the Initial Purchasers without being registered under
the U.S. Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon exemptions therefrom. The Company has prepared a preliminary offering
memorandum dated April 15, 2005 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company and its subsidiaries, the Notes
and the Guarantees. Copies of the Preliminary Offering Memorandum have been, and
copies of the Offering Memorandum will be, delivered by the Company to the
Initial Purchasers pursuant to the terms of this purchase agreement (this
“Agreement”). The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum and the Offering Memorandum in connection with
the offering and resale of the Notes by the Initial Purchasers in the manner
contemplated by this Agreement. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Offering Memorandum.
References herein to the Preliminary Offering Memorandum and the Offering
Memorandum shall be deemed to refer to and include any document incorporated by
reference therein.


The Company will use the net proceeds of the Notes to finance the acquisition of
the TV Nova Group (as defined in the Framework Agreement) pursuant to the
Framework Agreement. Slovenska Televizna Spolocnost s.r.o and Markiza-Slovakia
Splocnost s.r.o is a non-consolidated subsidiary of the Company. For the
purposes of this Agreement, references to the Company and its subsidiaries shall
be deemed to include all companies in the TV Nova Group, even if the closing of
the acquisition happens or is deemed to happen on or after the date hereof,
Slovenska Televizna Spolocnost s.r.o and Markiza-Slovakia Splocnost s.r.o.


The Company and each of the Guarantors hereby confirm their agreement with the
several Initial Purchasers concerning the purchase and resale of the Notes, as
follows:


1.    Purchase and Resale of the Notes. (a) The Company agrees to issue and sell
the Notes to the several Initial Purchasers as provided in this Agreement, and
each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of Notes set forth opposite such Initial Purchaser's name in
Schedule 1 hereto at a price equal to 361,153,241 Euro plus accrued interest, if
any, from May 5, 2005 to the Closing Date. The Company will not be obligated to
deliver any of the Notes except upon payment for all the Notes to be purchased
as provided herein.


(b)   Each of the Company and the Guarantors understands that the Initial
Purchasers intend to offer the Notes for resale on the terms set forth in the
Offering Memorandum. Each Initial Purchaser, severally and not jointly,
represents, warrants and agrees that:


(i)  it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;


(ii)  it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Notes by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and


 

2

--------------------------------------------------------------------------------




(iii)  it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Notes as part of their initial offering
except:


(A)  within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Notes is aware that such sale is being made in
reliance on Rule 144A; or


(B)  in accordance with the restrictions set forth in Annex A hereto.


(c)   Each Initial Purchaser acknowledges and agrees that each of the Company
and the Guarantors and, for purposes of the opinions to be delivered to the
Initial Purchasers pursuant to Sections 5(f) and 5(g), counsel for the Company
and the Guarantors and counsel for the Initial Purchasers, respectively, may
rely upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers with their agreements,
contained in paragraph (b) above (including Annex A hereto), and each Initial
Purchaser hereby consents to such reliance.


(d)   Each of the Company and the Guarantors acknowledges and agrees that the
Initial Purchasers may offer and sell Notes to or through any affiliate of an
Initial Purchaser and that any such affiliate may offer and sell Notes purchased
by it to or through any Initial Purchaser.


2.    Payment and Delivery. (b) The closing of the purchase of the Notes by the
several Initial Purchasers will occur at the offices of Simpson Thacher
&Bartlett LLP, One Ropemaker Street, London EC2Y 9HU at 9:00 A.M., London time,
on May 5, 2005, or at such other time or place on the same or such other date,
not later than the fifth business day thereafter, as the Representative and the
Company may agree upon in writing. The time and date of such payment and
delivery is referred to herein as the “Closing Date”.


(b)   The Notes sold within the United States to QIBs in reliance on Rule 144A
will be represented by one or more global notes in registered form without
interest coupons attached (the “144A Global Note”). The Notes sold outside the
United States in reliance on Regulation S under the Securities Act (“Regulation
S”) will be represented by one or more global notes in registered form without
interest coupons attached (together with the Rule 144A Global Note, the “Global
Notes”). The Global Notes will be made available for inspection by the
Representative not later than 1:00 P.M., London time, on the business day prior
to the Closing Date.


(c)   Payment for the Notes shall be made by the Representative on behalf of the
several Initial Purchasers in immediately available funds to a common depositary
(the “Common Depositary”) for Euroclear Bank S.A./N.V. (“Euroclear”) and
Clearstream Banking, société anonyme (“Clearstream”) against delivery to the
Common Depositary, for the account of the Initial Purchasers, of the Global
Notes, with any transfer taxes payable in connection with the sale of the Notes
duly paid by the Company.


3.    Representations and Warranties of the Company and the Guarantors. The
Company, and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:
 
 

3

--------------------------------------------------------------------------------


 
(a)   Offering Memorandum. The Preliminary Offering Memorandum, as of its date,
did not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Notes and as of the Closing Date, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum and the Offering Memorandum, it being
understood and agreed that the only such information is that described in
Section 6(b) hereof. No order or decree preventing the use of the Preliminary
Offering Memorandum or the Offering Memorandum, or any order asserting that the
transactions contemplated by this Agreement are subject to the registration
requirements of the Securities Act or any other securities laws has been issued,
and no proceeding for that purpose has commenced or is pending or, to the
knowledge of the Company or any of the Guarantors, is contemplated.
 
(b)   Financial Statements. The financial statements and the related notes
thereto included in the Preliminary Offering Memorandum and the Offering
Memorandum present fairly the financial position of the Company and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods covered thereby; the other financial information and data
included in the Preliminary Offering Memorandum and the Offering Memorandum has
been derived from the accounting records or operating systems of the Company and
its subsidiaries and presents fairly the information shown thereby; and the pro
forma financial information and the related notes thereto included in the
Preliminary Offering Memorandum and the Offering Memorandum (i) present fairly
the information shown therein, (ii) have been prepared in accordance with GAAP
on a basis consistent with the financial statements and related notes included
in the Preliminary Offering Memorandum and the Offering Memorandum (except for
the pro forma adjustments specified therein) and represent fairly the
transactions described in the Preliminary Offering Memorandum and the Offering
Memorandum, (iii) except as set forth in the Offering Memorandum, include all
material adjustments to the financial statements included in the Preliminary
Offering Memorandum and the Offering Memorandum necessary to give effect to the
transactions referred to therein and (iv) the assumptions underlying such pro
forma financial information are reasonable and are set forth in the Preliminary
Offering Memorandum and the Offering Memorandum.


(c)   No Material Adverse Change. Since the date of the most recent financial
statements of the Company and its subsidiaries included in the Offering
Memorandum, (i) there has not been any change in the capital stock or long-term
debt of the Company or any of its subsidiaries, or any dividend or distribution
of any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, or any material adverse change, or any development in
the business, properties, financial position, results of operations,
shareholders’ equity, cashflow or prospects of the Company and its subsidiaries
taken as a whole, (ii) other than the Underwriting Agreement between the Company
and the Initial Purchasers or their affiliates, dated April 28, 2005 neither the
Company nor any of its subsidiaries has entered into any transaction or material
agreement, that is of a type which would be required to be disclosed as an
exhibit to a registration statement filed in connection with an offering of
securities under the U.S. federal securities laws, to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole and (iii) neither the Company nor any of its subsidiaries has sustained
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in the Offering Memorandum.


 

4

--------------------------------------------------------------------------------




(d)   Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and, where applicable, in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and, where applicable, are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified or have such power or authority would not, individually or in
the aggregate, have a material adverse effect on the business, properties,
financial position, results of operations, shareholders’ equity, cashflow or
prospects of the Company and its subsidiaries taken as a whole, or on the
performance by the Company and its subsidiaries of its obligations under the
Notes and the Guarantees (a “Material Adverse Effect”). Except as disclosed in
the notes to the financial statements included in the Offering Memorandum, none
of the Company or any of its material subsidiaries is in bankruptcy, liquidation
or receivership or subject to any similar proceeding. The Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in the notes to the financial statements
included in the Offering Memorandum.


(e)   Capitalization. The Company has capitalization as set forth in the
Preliminary Offering Memorandum and the Offering Memorandum under the heading
“Capitalization”; and all the outstanding shares of capital stock or other
equity interests of the Company and of each direct and indirect subsidiary of
the Company, which, in the case of shares of subsidiaries that are owned by the
Company, have been duly and validly authorized and issued, are fully paid and
non-assessable and, in the case of shares of subsidiaries, are owned directly or
indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party, except as otherwise disclosed in the Offering Memorandum. Except as
otherwise disclosed in the Offering Memorandum there are no outstanding options,
warrants or other rights to purchase or acquire any shares of the Company or any
shares of its subsidiaries owned by the Company or one of its subsidiaries.


(f)   Due Authorization. The Company and each of the Guarantors, as applicable,
have full right, power and authority to execute and deliver this Agreement, the
Notes, the Indenture (including the Guarantees set forth therein), the Security
Documents and any other agreement or instrument entered into with respect to the
offering of the Notes (collectively, the “Transaction Documents”) and to perform
their respective obligations hereunder and thereunder; and all action (corporate
or other) required to be taken for the due and proper authorization, execution
and delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.


(g)   The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, fraudulent conveyance,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability (collectively,
the “Enforceability Exceptions”).


 

5

--------------------------------------------------------------------------------




(h)   The Notes and the Guarantees. The Notes have been duly authorized by the
Company and, when duly executed, authenticated, issued and delivered as provided
in the Indenture and paid for as provided herein, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Notes have been duly executed, authenticated, issued
and delivered as provided in the Indenture and paid for as provided herein, will
be valid and legally binding obligations of each of the Guarantors, enforceable
against each of the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.


(i)   The Purchase Agreement. This Agreement has been duly executed and
delivered by the Company and each of the Guarantors, and when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions.


(j)   The Security Documents. Each of the Security Documents has been duly
executed and delivered by the pledgors, and when duly executed and delivered in
accordance with their respective terms by each of the other parties thereto,
will constitute valid and legally binding agreements of each of the pledgors
enforceable against each of the pledgors in accordance with their terms.


(k)   Creation, Enforceability and Perfection of Security Interests. The
applicable pledging entity under each Security Document owns the relevant
collateral covered by such Security Document (the “Collateral”), free and clear
of any security interest, mortgage, pledge, lien, encumbrance, restrictions on
transfer or any other similar claim of any other third party. All filings and
other actions necessary or desirable to perfect and protect the security
interest in the Collateral to be created under the Security Documents have been
or will be at or prior to the Closing Date duly made or taken and are or will be
at or prior to the Closing Date in full force and effect and, together with the
execution and delivery of the Security Documents by the Company and each
Guarantor, will create a valid and enforceable first ranking security interest
in the Collateral securing the obligations of the Company and each Guarantor
under the Indenture.


(l)   Descriptions and Fair Summaries. The descriptions in the Offering
Memorandum of statutes, legal, governmental and regulatory proceedings and
contracts and other documents are accurate in all material respects; the
statements in the Offering Memorandum under the headings “Description of other
indebtedness”, “Material Bermuda and United States federal income tax
considerations”,” “Risk factors¾Enforcement of civil liabilities and judgments
may be difficult”, and “Risk factors¾Risks relating to the TV Nova Acquisition
and the Krsak Agreement” “¾Enforcement of Civil Liabilities and Judgments may be
difficult” fairly summarize the matters therein described in all material
respects; and each Transaction Document conforms in all material respects to the
description thereof contained in the Offering Memorandum.


(m)   No Violation or Default. Neither the Company nor any of its subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents, (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject or (iii) in violation of any
license, authorization, law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.


 

6

--------------------------------------------------------------------------------




(n)   No Conflicts. The authorization, execution, delivery and performance by
the Company and each of the Guarantors of each of the Transaction Documents to
which each is a party, the issuance and sale of the Notes (including the
Guarantees) and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, (ii)
result in any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or any of its subsidiaries or (iii)
result in the violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except in the case of clauses (i) and (iii) above, for any such conflict, breach
or violation that would not, individually or in the aggregate, have a Material
Adverse Effect.


(o)   No Consents Required. No consent, approval, authorization, order, filing,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Notes (including the
Guarantees) and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
securities laws in connection with the purchase and resale of the Notes by the
Initial Purchasers.


(p)   Legal Proceedings. Except as described in the Offering Memorandum, there
are no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or any of its subsidiaries is or may be
a party or to which any property of the Company or any of its subsidiaries is or
may be the subject that, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, could reasonably be
expected to have a Material Adverse Effect; and to the best knowledge of the
Company and each of the Guarantors no such investigations, actions, suits or
proceedings are threatened by any governmental or regulatory authority or by
others.


(q)   Independent Accountants. Deloitte & Touche LLP, who have certified certain
financial statements of the Company and its subsidiaries, with the exception of
the companies of the TV Nova Group, and KPMG Ceska republika, s.r.o. who have
certified certain financial statements of the TV Nova Group, are each
independent public accountants with respect to the Company and its subsidiaries
within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants and its interpretations and
rulings thereunder and applicable accounting rules and regulations. The report
of Deloitte & Touche LLP on the audited financial statements of the Company
included in the Preliminary Offering Memorandum and the Offering Memorandum does
not contain any limitation or restriction on the ability of the Initial
Purchasers or the purchasers of the Notes to rely upon such report. The report
of KPMG Ceska republika, s.r.o. on the audited financial statements of TV Nova
Group included in the Preliminary Offering Memorandum and the Offering
Memorandum does not contain any limitation or restriction on the ability of the
Initial Purchasers or the purchasers of the Notes to rely upon such report.


 

7

--------------------------------------------------------------------------------




(r)   Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.


(s)   Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, computer software and know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses except where the failure to possess, or own such
rights would not have a Material Adverse Effect; and to the knowledge of the
Company the conduct of their respective businesses will not conflict in any
material respect with any such rights of others, and the Company and its
subsidiaries have not received any notice of any claim of infringement of or
conflict with any such rights of others and are unaware of any facts which would
form a reasonable basis for any such claim, except as to such conduct or
infringement which would not have a Material Adverse Effect.


(t)   Investment Company Act. The Company is not, and after giving effect to the
offering and sale of the Notes and the application of the proceeds thereof as
described in the Offering Memorandum will not be, an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).


(u)   Passive Foreign Investment Company. The Company is not, and does not
expect to become, a “passive foreign investment company” as defined in Section
1297 of the U.S. Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.


(v)   Taxes. Except as would not have a Material Adverse Effect, the Company and
its subsidiaries have paid all national, regional, local and other taxes and
filed all tax returns required to be paid or filed through the date hereof; and
except as otherwise disclosed in the Offering Memorandum, there is no tax
deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets.


(w)   No Withholding Tax. All payments to be made by the Company under this
Agreement and, except as otherwise disclosed in the Offering Memorandum, all
interest, principal, premium, if any, additional amounts, if any, and other
payments on or under the Notes or the Guarantees may, under the current laws and
regulations of Bermuda, the Netherlands Antilles and the Netherlands or any
political subdivision or any authority or agency therein or thereof having power
to tax, or of any other jurisdiction in which the Company or a Guarantor, as the
case may be, is organized or is otherwise resident for tax purposes or any
jurisdiction from or through which a payment is made (each, a “Relevant Taxing
Jurisdiction”), be paid in euro that may be converted into another currency and
freely transferred out of the Relevant Taxing Jurisdiction and all such interest
on the Notes will not be subject to withholding or other taxes under the current
laws and regulations of the Relevant Taxing Jurisdiction and are otherwise
payable free and clear of any other tax, withholding or deduction in the
Relevant Taxing Jurisdiction and without the necessity of obtaining any
governmental authorization in the Relevant Taxing Jurisdiction.


 

8

--------------------------------------------------------------------------------




(x)   Stamp Duty. Except as otherwise disclosed in the Offering Memorandum, no
stamp, issuance, transfer or other similar taxes or duties are payable by or on
behalf of the Initial Purchasers in Bermuda, the Netherlands Antilles and the
Netherlands, the United Kingdom or the United States or any political
subdivision or taxing authority thereof or therein on (i) the creation, issue or
delivery by the Company of the Notes, (ii) the creation, issue or delivery by
the Guarantors of the Guarantees, (iii) the purchase by the Initial Purchasers
of the Notes in the manner contemplated by this Agreement, (iv) the resale and
delivery by the Initial Purchasers of the Notes contemplated by this Agreement
or (v) the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby.


(y)   No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its subsidiaries exists or, to the best knowledge of the
Company and each of the Guarantors, is threatened which could, individually or
in the aggregate, have a Material Adverse Effect; to the best knowledge of the
Company and each of the Guarantors, no labor disturbance by or dispute with
employees or agents of suppliers or customers of the Company or any of its
subsidiaries is threatened which could, individually or in the aggregate, have a
Material Adverse Effect.


(z)   Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate national, regional,
local or other governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described the Offering Memorandum, except where the
failure to possess or make the same would not, individually or in the aggregate,
have a Material Adverse Effect; and except as described in the Offering
Memorandum, neither the Company nor any of its subsidiaries has received notice
of any revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course, except where
receipt of such notice of any revocation or modification of any such license,
certificate, permit or authorization would not have a Material Adverse Effect.


(aa)         Books and Records. The minute books and records of the Company,
each of its subsidiaries relating to proceedings of their respective
shareholders, boards of directors and committees of their respective boards of
directors made available to counsel for the Initial Purchasers are their
original minute books and records or are true, correct and complete copies
thereof, with respect to all proceedings of said shareholders, boards of
directors and committees since January, 2002, through the date hereof. In the
event that definitive minutes have not been prepared with respect to any
proceedings of such shareholders, boards of directors or committees, the Company
has provided counsel for the Initial Purchasers with originals or true, correct
and complete copies of draft minutes, which drafts, if any, reflect all material
events that occurred in connection with such proceedings.


(bb)        Compliance With Environmental Laws. The Company and its subsidiaries
(i) are in compliance with any and all applicable international, national,
regional, local and other laws, rules, regulations, decisions and orders
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses (collectively,
“Environmental Permits”), and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in any such case for any such failure to comply with, or failure to
receive required permits, licenses or approvals, or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and the
Company and its subsidiaries are not aware of any pending investigation which
might reasonably be expected to lead to a claim of such liability, except any
such liability as would not, individually or in the aggregate, have a Material
Adverse Effect.


 

9

--------------------------------------------------------------------------------




(cc)         Compliance With Employee Arrangements. Except as would not be
reasonably expected to have a Material Adverse Effect, each benefit and
compensation plan, agreement, policy and arrangement that is maintained,
administered or contributed to by the Company or any of its subsidiaries for
current or former employees or directors of, or independent contractors with
respect to, the Company or any of its subsidiaries, or with respect to which any
of such entities could reasonably be expected to have any current, future or
contingent liability or responsibility, has been maintained in compliance with
its terms and the requirements of any applicable statutes, orders, rules and
regulations; the Company and each of its subsidiaries and each of their
respective affiliates have complied with all applicable statutes, orders, rules
and regulations in regard to such plans, agreements, policies and arrangements.


(dd)         Related Party Transactions. Except as otherwise disclosed in the
Offering Memorandum, no material relationship, direct or indirect, exists
between or among any of the Company or any of its subsidiaries on the one hand,
and any director, officer, shareholder, or other affiliate of the Company or any
of its subsidiaries on the other hand, which is material to either entity having
an interest in the relationship.


(ee)          Insurance. Except as would not be reasonably expected to have a
Material Adverse Effect the Company and its subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as are adequate to protect the Company and its
subsidiaries and except as would not be reasonably expected to have a Material
Adverse Effect their respective businesses; and neither the Company nor any of
its subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.


(ff)           Accounting Controls. Except as otherwise disclosed in the
Offering Memorandum, the Company makes and keeps books and records which are
accurate in all material respects and maintain systems of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.


(gg)        No Unlawful Payments. Neither the Company nor any of its
subsidiaries nor, to the best knowledge of the Company and each of the
Guarantors, any director, officer, agent, employee or other person acting on
behalf of the Company or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity, (ii) made any direct or indirect
unlawful payment to any government official or employee from corporate funds,
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977 or any applicable law or regulation implementing the OECD
convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.


 

10

--------------------------------------------------------------------------------




(hh)        Money Laundering. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of Bermuda and the European Union, so
far as the Company and each of the Guarantors are aware, and any related or
similar statutes, rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company and each of the Guarantors, threatened.


(ii)          Solvency. On and immediately after the Closing Date, each of the
Company and the Guarantors (after giving effect to the issuance of the Notes,
the application of the proceeds therefrom and the other transactions related
thereto as described in the Preliminary Offering Memorandum and the Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date, that on such date (i) the present fair
market value (or present fair saleable value) of the assets of the Company or
any Guarantor is not less than the total amount required to pay the liabilities
of the Company or such Guarantor on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii) the
Company and each Guarantor is able to realize upon its assets and pay its debts,
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business, (iii) assuming consummation of the
issuance of the Notes as contemplated by this Agreement, the Preliminary
Offering Memorandum and the Offering Memorandum, none of the Company or any
Guarantor is incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature, (v) neither the Company nor any of the Guarantors
is over-indebted or otherwise insolvent within the meaning of such insolvency
law as may be applicable to the Company or any of the Guarantors; and (vi) no
proceedings have been commenced for purposes of, and no judgment has been
rendered for, the administration, liquidation, bankruptcy or winding-up of the
Company or any of its material subsidiaries.


(jj)          No Restrictions on Subsidiaries. Except as would not be reasonably
expected to have a Material Adverse Effect, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends, from
making any other distribution on such subsidiary’s capital stock, from repaying
any intercompany loans or advances or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company.


(kk)        No Broker’s Fees. Neither the Company nor any of its subsidiaries is
a party to any contract, agreement or understanding with any person (other than
this Agreement, the Underwriting Agreement dated as of April 28, 2005 among the
Initial Purchasers, or their affiliates, and the Company, and the Engagement
Letter among the Company and the Initial Purchasers dated March 11, 2005) that
would give rise to a valid claim against any of them or any Initial Purchaser
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Notes.


 

11

--------------------------------------------------------------------------------




(ll)          Rule 144A Eligibility. On the Closing Date, the Notes and the
Guarantees will not be of the same class (within the meaning of Rule 144A under
the Securities Act) as securities of the Company or any Guarantor that are
listed on a national securities exchange registered under Section 6 of the
Exchange Act or quoted in an automated inter-dealer quotation system; and each
of the Preliminary Offering Memorandum and the Offering Memorandum, as of its
respective date, contains or will contain all the information that, if requested
by a prospective purchaser of the Notes, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.


(mm)      No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Notes and the Guarantees in a manner that would
require registration of the Notes and the Guarantees under the Securities Act.


(nn)       No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Notes by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S, and all such
persons have complied with the offering restrictions requirement of Regulation
S.


(oo)      Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(b) (including Annex A hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Notes to the Initial Purchasers and the offer, resale and delivery of the
Notes by the Initial Purchasers in the manner contemplated by this Agreement and
the Offering Memorandum, to register the Notes under the Securities Act or to
qualify the Indenture under the Trust Indenture Act.


(pp)       No Stabilization. Neither the Company nor any of its subsidiaries has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Notes.


(qq)       Stabilization Notice. The Company has been informed of the existence
of the United Kingdom Financial Services Authority stabilizing guidance
contained in Section MAR 2, Ann 2G of the Handbook of rules and guidance issued
by the Financial Services Authority; and none of the Company or any Guarantor
has taken any action or omitted to take any action (such as issuing any press
release relating to any Notes without an appropriate legend) which may result in
the loss by any of the Initial Purchasers of the ability to rely on any
stabilization safe harbor provided under the Financial Services and Markets Act
2000 (“FSMA”).


(rr)         Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Preliminary Offering Memorandum and the Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.


(ss)       Margin Rules. Neither the issuance, sale and delivery of the Notes
nor the application of the proceeds thereof by the Company as described in the
Offering Memorandum will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.


 

12

--------------------------------------------------------------------------------




(tt)        Statistical and Market Data. The industry, statistical and
market-related data included in the Preliminary Offering Memorandum and the
Offering Memorandum is based on or derived from sources that the Company and the
Guarantors believe to be reliable and accurate in all material respects.


(uu)       U.S. Jurisdiction. Each of the Company and the Guarantors has the
power to submit, and pursuant to this Agreement and each other Transaction
Document governed by New York law has submitted, or at the Closing Date will
have submitted, legally, validly, effectively and irrevocably, to the
jurisdiction of any U.S. Federal or New York State court in the Borough of
Manhattan in the City of New York, New York; and each of the Company and the
Guarantors has the power to designate, appoint and empower, and pursuant to this
Agreement and each other Transaction Document governed by New York law has, or
at the Closing Date will have, designated, appointed and empowered, validly,
effectively and irrevocably, an agent for service of process in any suit or
proceeding based on or arising under this Agreement and each such Transaction
Document in any U.S. Federal or New York State court in the Borough of Manhattan
in the City of New York, as provided herein and in such Transaction Documents.


(vv)        No Immunity. None of the Company or any of its subsidiaries, and
none of their respective properties or assets, has any immunity from the
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, executing
or otherwise) under the laws of any jurisdiction in which it has been
incorporated or in which any of its property or assets are held.


(ww)       Compliance with Sanction Legislation. The Company, on behalf of
itself and its subsidiaries, represents and warrants that none of the issue and
sale of the Notes, the execution, delivery and performance of the Transaction
Documents, the use of proceeds from the offering, or the consummation of any
other transaction contemplated hereby or the fulfillment of the terms hereof, or
the provision of services to any of the foregoing will result in a violation by
any person (including, without limitation, the Initial Purchasers) of any trade,
economic or military sanctions issued against any nation by the United Nations
or any governmental or regulatory authority of the European Union, the United
States, the United Kingdom or, or any orders or licenses publicly issued under
the authority of any of the foregoing.


(xx)          Exchange Listing. Application has been made to list the Notes on
the Luxembourg Stock Exchange (the “Exchange”) and, in connection therewith, the
Company has caused to be prepared and submitted to the Exchange a listing
application with respect to the Notes.


(yy)         Compliance with FSMA. Neither the Company nor any of the Guarantors
has distributed and, prior to the later to occur of (i) the Closing Date and
(ii) the completion of the distribution of the Notes, will not distribute any
material in connection with the offering and sale of the Notes other than the
Preliminary Offering Memorandum or the Offering Memorandum or other materials,
if any, permitted by the Securities Act and FSMA (or regulations promulgated
pursuant to the Securities Act or FSMA) and approved by the parties to this
Agreement.


4.    Further Agreements of the Company and the Guarantors. The Company and each
of the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:


(a)   Delivery of Copies. The Company will deliver to the Initial Purchasers,
without charge, as many copies of the Preliminary Offering Memorandum and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.


 

13

--------------------------------------------------------------------------------




(b)   Amendments or Supplements. Before making or distributing any amendment or
supplement to the Preliminary Offering Memorandum or the Offering Memorandum,
the Company and each of the Guarantors will furnish to the Representative and
counsel for the Initial Purchasers copies of the proposed amendment or
supplement for review, and will not distribute any such proposed amendment or
supplement to which the Representative or the counsel to the Initial Purchasers
reasonably objects unless such amendment or supplement is required to be made or
distributed by applicable provisions of U.S. federal securities laws.


(c)   Notice to the Representative. The Company and each of the Guarantors will
advise the Representative promptly, and confirm such advice in writing, (i) of
the issuance by any governmental or regulatory authority of any order preventing
or suspending the use of the Preliminary Offering Memorandum or the Offering
Memorandum or promptly upon becoming aware of the initiation or threatening of
any proceeding for that purpose, (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Notes as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading and (iii) of the receipt by the Company or each of the Guarantors of
any notice with respect to any suspension of the qualification of the Notes for
offer and sale in any jurisdiction or promptly upon becoming aware of the
initiation or threatening of any proceeding for such purpose; and the Company
and each of the Guarantors will use their reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of the Preliminary
Offering Memorandum or the Offering Memorandum or suspending any such
qualification of the Notes and, if any such order is issued, will use its
reasonable best efforts to obtain as soon as possible the withdrawal thereof.


(d)   Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Notes (as notified by the Initial
Purchasers to the Company) (i) any event shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will promptly notify the Initial
Purchasers thereof and forthwith prepare, at its own expense and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum as may be necessary so that the
statements in the Offering Memorandum as so amended or supplemented will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.


(e)   Qualification of the Notes. The Company and each of the Guarantors will
qualify the Notes for offer and sale under the securities or Blue Sky laws of
such jurisdictions as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Notes; provided that neither the Company nor any of the Guarantors
shall be required to (i) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.


 

14

--------------------------------------------------------------------------------




(f)   Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of each Initial
Purchaser, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year (other than the Notes).


(g)   Use of Proceeds. The Company will apply the net proceeds from the sale of
the Notes as described in the Offering Memorandum under the heading “Use of
Proceeds”.


(h)   Supplying Information. While the Notes remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act and not exempt from reporting under Rule 12g3-2(b)
under the Exchange Act, furnish to holders of the Notes and prospective
purchasers of the Notes designated by such holders, upon the request of such
holders or such prospective purchasers, the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act.


(i)    Euroclear and Clearstream. The Company will assist the Initial Purchasers
in arranging for the Notes to be eligible for clearance and settlement through
Euroclear and Clearstream and to maintain such eligibility for so long as the
Notes remain outstanding.


(j)    No Resales by the Company. During the period from the Closing Date until
two years after the Closing Date, the Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Notes that have been acquired by any of them, except for Notes
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.


(k)   No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Notes in a manner that would require registration of the Notes
under the Securities Act.


(l)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on their behalf (other than
the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Notes by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.


(m)   No Stabilization. Neither the Company nor any of its subsidiaries will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Notes.


(n)   Exchange Listing. The Company will use its reasonable best efforts to
list, subject to notice of issuance, the Notes on the Exchange and to maintain
such listing on the Exchange, and to have the Notes admitted to trading on the
Exchange as promptly as practicable after the date hereof, and in any event
prior to the date of the first interest payment on the Notes. If the Notes cease
to be listed on the Exchange, the Company shall use its reasonable best efforts
as soon as practicable to list such Notes on a stock exchange to be agreed
between the Company and the Representative.


 

15

--------------------------------------------------------------------------------




(o)   Taxes. The Company and each of the Guarantors will, jointly and severally,
indemnify and hold harmless the Initial Purchasers against any documentary,
stamp or similar issuance tax, including any interest and penalties, in Bermuda
or any other jurisdiction, on the creation, issuance and sale of the Notes and
on the initial resale thereof by the Initial Purchasers and on the execution and
delivery of this Agreement.


(p)   Payments. The Company further agrees that all amounts payable hereunder
shall be paid in euro and free and clear of, and without any deduction or
withholding for or on account of, any current or future taxes (other than income
taxes), levies, imposts, duties, charges or other deductions or withholdings
levied in any jurisdiction from or through which payment is made, unless such
deduction or withholding is required by applicable law, in which event the
Company will pay additional amounts so that the persons entitled to such
payments will receive the amount that such persons would otherwise have received
but for such deduction or withholding after allowing for any tax credit or other
benefit each such person receives by reason of such deduction or withholding.


(q)   Press Releases. Prior to the Closing Date and for a period of 40 days,
subsequent to the Closing Date, neither the Company nor any of the Guarantors
will issue any press release or other communication or hold any press conference
(except for routine communications in the ordinary course of business consistent
with past practice) with respect to the Company or any of its subsidiaries, the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of the Company or any of its subsidiaries, without the prior consent
of the Initial Purchasers (such consent not to be unreasonably withheld and
provided that if no response is received from the Initial Purchasers within 24
hours of receipt by the Initial Purchasers of such draft press release or other
communication or notice of a press conference, as the case may be, such consent
will be deemed to have been given), unless in the judgment of the Company and
the Guarantors and their counsel, and after notification to the Initial
Purchasers, such press release or communication is required by law or except as
issued in accordance with the Securities Act and the rules and regulations
promulgated thereunder.


(r)   Interim Financial Statements. Prior to Closing, the Company shall furnish
to the Initial Purchasers any unaudited interim financial statements, management
accounts or similar information of the Company or the Company’s group promptly
after they have been prepared in final form, for any periods subsequent to the
periods covered by the financial statements appearing in the Preliminary
Offering Memorandum and the Offering Memorandum.


(s)   Legends. Each certificate for a Note will bear a legend in “Transfer
Restrictions” in the Final Offering Memorandum for the time period and upon the
other terms stated in the Offering Memorandum. 


5.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Notes on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:


(a)   Delivery and Accuracy of Offering Memorandum. The Final Offering
Memorandum (and any amendments or supplements thereto) will have been printed
and copies distributed to the Initial Purchasers as promptly as practicable on
or after the date of this Agreement or at such other date and time as to which
the Initial Purchasers may agree. 


 

16

--------------------------------------------------------------------------------




(b)   Representations and Warranties and Agreements. The representations and
warranties of the Company and the Guarantors contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of the Company, the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date; and the Company and each of the Guarantors shall
have complied with all agreements and all conditions to be performed or
satisfied on their part hereunder at or prior to the Closing Date.


(c)   No Downgrade. Subsequent to the execution and delivery of this Agreement,
(i) no downgrading, which shall include imposing a condition on the Company
retaining any rating assigned to the Company, shall have occurred in the rating
accorded the Notes or any other debt securities or preferred stock issued or
guaranteed by the Company or any of the Guarantors by Moody’s Investor Services,
Inc. (“Moody’s”) or Standard & Poors, a part of The McGraw-Hill Companies, Inc.
(“S&P”) or any other “internationally recognized statistical rating
organization,” as such term is defined by the Commission for purposes of Rule
436(g)(2) under the Securities Act and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Notes or of any other debt securities
or preferred stock issued or guaranteed by the Company or any of the Guarantors
(other than an announcement with positive implications of a possible upgrading).


(d)   No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, no event or condition of a type described in Section 3(c) hereof
shall have occurred or shall exist, which event or condition is not described in
the Offering Memorandum (excluding any amendment or supplement thereto) and the
effect of which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Notes on the
terms and in the manner contemplated by this Agreement and the Offering
Memorandum.


(e)   Officer’s Certificates. The Representative shall have received on and as
of the Closing Date a certificate or certificates of an executive officer of the
Company and of each Guarantor who has specific knowledge of the financial
matters of the Company or of such Guarantor, as applicable, and is satisfactory
to the Representative (i) confirming that such officer has carefully reviewed
the Offering Memorandum and, to the best knowledge of such officer, the
representation set forth in Section 3(a) hereof is true and correct, (ii)
confirming that the other representations and warranties of the Company and the
Guarantors in this Agreement are true and correct and that the Company and the
Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date, (iii) to the effect set forth in paragraphs (c) and (d) above and (iv) as
to such other matters as the Representative may reasonably request.


(f)   Comfort Letters. On the date of this Agreement and on the Closing Date,
Deloitte & Touche LLP and KPMG Ceska republika, s.r.o. shall have furnished to
the Representative, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained in the Preliminary Offering Memorandum and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date. Such letters shall not contain any statement purporting to limit the
liability of Deloitte & Touche LLP and KPMG Ceska republika, S.r.o. with respect
to such letters (other than the limitations contained in the drafts agreed on
April 29, 2005) or specify that any such liability must be adjudicated by a
court in the jurisdiction of Deloitte & Touche LLP and KPMG Ceska republika,
s.r.o. or, to the extent that the laws of the jurisdiction of Deloitte & Touche
LLP and KPMG Ceska republika, S.r.o. provide for any such limitation or forum
for adjudication, such letters shall expressly waive such provisions to the
fullest extent permitted by applicable law.


 

17

--------------------------------------------------------------------------------




(g)   Opinions of Counsel for the Company and the Guarantors. Each of Katten
Muchin Zavis Rosenman, U.S. counsel for the Company and the Guarantors, Conyers
Dill & Pearman, Bermuda counsel for the Company and the Guarantors, Loyens &
Loeff, The Netherlands counsel to the Company and the Guarantors, Loyens &
Loeff, The Netherlands Antilles counsel to the Company and the Guarantors, and
Daniel Penn, Esq., general counsel to the Company and the Guarantors, shall have
furnished to the Representative, at the request of the Company, its written
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative. Such opinions of
counsel shall not contain any statement purporting to limit the liability of
such counsel with respect to such opinion or specify that any such liability
must be adjudicated by a court in the jurisdiction of such counsel or, to the
extent that the laws of the jurisdiction of such counsel provide for any
limitation or forum of adjudication, such opinion shall expressly waive such
provisions to the fullest extent permitted by applicable law.


(h)   Opinion of Counsel for the Initial Purchasers. The Representative shall
have received on and as of the Closing Date an opinion of Simpson Thacher &
Bartlett LLP, counsel for the Initial Purchasers, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.


(i)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of, where applicable, the good standing of
the Company and its subsidiaries listed in Schedule 2 to this Agreement in their
respective jurisdictions of organization and, where applicable, their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.


(j)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any national, regional, local or other governmental or regulatory authority that
would, as of the Closing Date, prevent the issuance or sale of the Notes or the
issuance of the Guarantees; and no injunction or order of any supranational,
national, regional, local or other court shall have been issued that would, as
of the Closing Date, prevent the issuance or sale of the Notes or the issuance
of the Guarantees.


(k)           Euroclear and Clearstream. The Notes shall be eligible for
clearance and settlement through Euroclear and Clearstream.


(l)    Acquisition. On the Closing Date the Initial Purchasers shall have
received confirmation from the Company that the acquisition of the TV Nova Group
has been consummated on the terms and in all material respects as contemplated
by the Framework Agreement.


(m)   Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents, including secretary’s certificates of the Company and each of the
Guarantors, as the Representative may reasonably request in form and substance
reasonably satisfactory to the Representative.


(n)   Indenture. The Indenture (in form and substance satisfactory to the
Initial Purchasers) shall have been duly executed and delivered by the Company,
each of the Guarantors and the Trustee on the Closing Date and shall be in full
force and effect on such date and the Notes shall have been duly executed and
delivered by the Company and each of the Guarantors and duly authenticated by
the Trustee on the Closing Date.


 

18

--------------------------------------------------------------------------------




(o)   Transaction Documents. On the Closing Date, the Transaction Documents (in
the form reasonably satisfactory to the Initial Purchasers) shall have been duly
and validly executed and delivered by the Company, the Guarantors, the Trustee
and the Security Agent.


(p)   Officer’s Certificate of the Trustee. The Trustee shall have furnished to
the Initial Purchasers an officer’s certificate, dated the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers.


(q)   Officer’s Certificate of the Security Trustee. The Security Trustee shall
have furnished to the Initial Purchasers an officer’s certificate, dated the
Closing Date, in form and substance reasonably satisfactory to the Initial
Purchasers.


(r)   Security Documents. The Security Documents shall have been duly executed
and delivered by the parties thereto, the security interests created pursuant
thereto shall be effective and the Security Agent shall hold a valid and
perfected first-priority security interest in the Collateral securing the
obligations of the Company and the Guarantors, in each case, for the benefit of
the Trustee and the benefit of holders of the Notes on or prior to, and as of,
the Closing Date.


(s)   Appointment of Agents. The Company shall have appointed the Trustee, or an
agent satisfactory to the Trustee, to act as registrar, transfer agent and
principal paying agent under the Indenture, and shall have appointed a
Luxembourg paying agent and transfer agent under the Indenture. The Company
shall have appointed the Security Agent to act as security agent under the
Security Documents.


All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.


6.    Indemnification and Contribution.


(a)   Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use therein (it being understood that the only
such information is that described in Section 6(b) hereof); provided, that with
respect to any such untrue statement or alleged untrue statement in or omission
or alleged omission from the Preliminary Offering Memorandum, the indemnity
agreement contained in this paragraph (a) shall not inure to the benefit of any
Initial Purchaser to the extent that the sale to the person asserting any such
loss, claim, damage or liability was an initial resale by such Initial Purchaser
and any such loss, claim, damage or liability of or with respect to such Initial
Purchaser results from the fact that both (i) a copy of the Offering Memorandum
was not sent or given to such person at or prior to the written confirmation of
the sale of such Notes to such person and (ii) the untrue statement in or
omission from such Preliminary Offering Memorandum was corrected in the Offering
Memorandum unless, in either case, such failure to deliver the Offering
Memorandum was a result of non-compliance by the Company or any of the
Guarantors with the provisions of Section 4(a) hereof.


 

19

--------------------------------------------------------------------------------




(b)   Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, their respective directors and officers and each person,
if any, who controls the Company or any of the Guarantors within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum and the Offering Memorandum (or any amendment or supplement thereto),
it being understood and agreed that the only such information consists of the
sixth, eighth and eleventh paragraphs relating to the Initial Purchasers under
the heading “Plan of Distribution” in the Offering Memorandum.


(c)   Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 6 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 6. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall be
entitled to participate in, and assume the defense of, such proceeding with
counsel reasonably satisfactory to the Indemnified Person and shall pay the fees
and expenses of such counsel related to such proceeding, as incurred. In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary, (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person, (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons and that all such fees and expenses shall be reimbursed as they are
incurred provided that the Indemnifying Person shall be reimbursed for such fees
and expenses if such Indemnified Person is not found liable by final
non-appealable judgment and the Indemnified Person has actually received
reimbursement for such fees and expenses from a third party. Any such separate
firm for any Initial Purchaser, its affiliates, directors and officers and any
control persons of such Initial Purchaser shall be designated in writing by J.P.
Morgan Securities Ltd. and any such separate firm for the Company, the
Guarantors and any control persons of the Company and the Guarantors shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is a party and
indemnification has been sought hereunder by such Indemnified Person, unless
such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.


 

20

--------------------------------------------------------------------------------




(d)   Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Notes or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Company and the Guarantors
on the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Notes and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Notes. The relative fault
of the Company and the Guarantors on the one hand and the Initial Purchasers on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or any Guarantor or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.


(e)   Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 6, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the Notes
exceeds the amount of any damages that such Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 6 are several in proportion to their respective purchase
obligations hereunder and not joint.


 

21

--------------------------------------------------------------------------------




(f)   Non-Exclusive Remedies. The remedies provided for in this Section 6 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.


7.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on the New York Stock Exchange
and the London Stock Exchange or the over-the-counter market, (ii) trading of
any securities issued or guaranteed by the Company or any of the Guarantors
shall have been suspended on any exchange or in any over-the-counter market,
(iii) a general moratorium on commercial banking activities shall have been
declared by U.S. Federal or New York State authorities or by the competent
governmental or regulatory authorities in the United Kingdom, (iv) there shall
have occurred any outbreak or escalation of hostilities or acts of terrorism or
any change in financial markets or any calamity, crisis, or emergency either
within or outside the United States that, in the judgment of the Representative,
is material and adverse and makes it impracticable or inadvisable to proceed
with the offering, sale or delivery of the Notes on the terms and in the manner
contemplated by this Agreement and the Offering Memorandum or (v) exchange
controls shall have been imposed by the United States or the United Kingdom.


8.    Defaulting Initial Purchaser.(c) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Notes that it has agreed to
purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Notes by other persons satisfactory
to the Company on the terms contained in this Agreement. If, within 36 hours
after any such default by any Initial Purchaser, the non-defaulting Initial
Purchasers do not arrange for the purchase of such Notes, then the Company shall
be entitled to a further period of 36 hours within which to procure other
persons satisfactory to the non-defaulting Initial Purchasers to purchase such
Notes on such terms. If other persons become obligated or agree to purchase the
Notes of a defaulting Initial Purchaser, either the non-defaulting Initial
Purchasers or the Company may postpone the Closing Date for up to five full
business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the
Offering Memorandum or in any other document or arrangement, and the Company
agrees to promptly prepare any amendment or supplement to the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 8, purchases Notes that a defaulting Initial Purchaser
agreed but failed to purchase.


(b)   If, after giving effect to any arrangements for the purchase of the Notes
of a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser's pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made.


 

22

--------------------------------------------------------------------------------




(c)   If, after giving effect to any arrangements for the purchase of the Notes
of a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section 8
shall be without liability on the part of the Company or the Guarantors, except
that the Company and each of the Guarantors will continue to be liable for the
payment of expenses as set forth in Section 9 hereof and except that the
provisions of Section 6 hereof shall not terminate and shall remain in effect.


(d)   Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.


9.    Payment of Expenses. (d) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
each of the Guarantors jointly and severally agree to pay or cause to be paid
all costs and expenses (together with any value added tax thereon) incidental to
the performance of their respective obligations hereunder, including without
limitation, (i) the costs incidental to the authorization, issuance, sale,
preparation and delivery of the Notes and any taxes payable in that connection;
(ii) the costs incidental to the preparation and printing of the Preliminary
Offering Memorandum and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Company’s and the Guarantors’ and the Initial Purchasers’ respective
legal counsel (provided that the Company shall not pay or cause to be paid legal
fees of counsel to Initial Purchasers in excess of 900,000 Euro) and all
external accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Notes under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Notes and
all fees and expenses relating to the rating agency process, including those
incident to making presentations to the rating agencies; (vii) the fees and
expenses of the Trustee, the Security Agent and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the application for the Notes’
eligibility for clearance and settlement through Euroclear and Clearstream; (ix)
all expenses incurred by the Company, the Guarantors and the Initial Purchasers
in connection with any “road show” presentation to potential investors; (x) all
expenses and application fees related to the listing of the Notes on the
Exchange; (xi) the costs of preparing certificates evidencing the Notes; (xii)
the fees and expenses of any Authorized Agent (as defined in Section 13 hereof);
(xiii) the costs and charges of any transfer agent or registrar; (xiv) all stamp
or other issuance or transfer taxes or governmental duties, if any, payable by
the Initial Purchasers in connection with the offer and sale of the Notes to the
Initial Purchasers and resales by the Initial Purchasers to the purchasers
thereof; (xv) all out-of-pocket costs and expenses incurred by the Initial
Purchasers in connection with this Agreement and the transactions contemplated
hereby (including reasonable fees and other charges of professional advisors
subject to the cap on legal fees set out in Section 9(a)(iv)) not otherwise
specifically provided for herein; and (xvi) all other costs and expenses
incident to the performance by the Company and the Guarantors of their
respective obligations under this Agreement and the Transaction Documents,
whether or not otherwise specifically provided for in this Section.


 

23

--------------------------------------------------------------------------------




(b)   If (i) this Agreement is terminated pursuant to Section 7, (ii) the
Company for any reason fails to tender the Notes for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Notes for any
reason permitted under this Agreement, the Company and each of the Guarantors
jointly and severally agree to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.


10.   Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 6
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Notes from
any Initial Purchaser shall be deemed to be a successor merely by reason of such
purchase.


11.   Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Notes and shall remain in full force and effect, regardless of
any termination of this Agreement or any investigation made by or on behalf of
the Company, the Guarantors or the Initial Purchasers.


Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means a day
(other than a Saturday or a Sunday) on which banks are open for general business
in London and New York that is also a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (“TARGET”) payment system is open
for the settlement of payments in euro; (c) the term “Exchange Act” means the
U.S. Securities Exchange Act of 1934, as amended; (d) the terms “subsidiary” has
the meaning set forth in Rule 405 under the Securities Act; and (e) the term
“significant subsidiary” has the meaning set forth in Rule 1-02 of Regulation
S-X under the Exchange Act.


12.   Miscellaneous. (e) Authority of the Representative. Any action by the
Initial Purchasers hereunder may be taken by the Representative on behalf of the
Initial Purchasers, and any such action taken by the Representative shall be
binding upon the Initial Purchasers.


(b)   Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities Ltd.,
125 London Wall, London EC2Y 5AJ (fax: +44 (0) 207 325 4126; Attention: Stephen
Eichenberger); with a copy to Simpson Thacher & Bartlett LLP, CityPoint, One
Ropemaker Street, London EC2Y 9HU, England (fax: +44 (0) 207 275 6502;
Attention: Walter Looney, Esq. Notices to the Company and the Guarantors shall
be given to them in care of CME Development Corporation, 8th Floor, Aldwych
House, 71-91 Aldwych, London WC2B 4HN, England, (fax: +44 (0) 207 430 5403);
Attention: Daniel Penn, Esq.; with a copy to Katten Muchin Zavis Rosenman, 575
Madison Avenue, New York, NY 10022, USA (fax: +1 212 940 8776); Attention:
Robert L. Kohl, Esq.


 

24

--------------------------------------------------------------------------------




(c)   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


(d)   Submission to Jurisdiction. The Company and each of the Guarantors
irrevocably submit to the non-exclusive jurisdiction of any U.S. Federal or New
York State court in the Borough of Manhattan in the City, County and State of
New York, United States of America, in any legal suit, action or proceeding
based on or arising under this Agreement and agrees that all claims in respect
of such suit or proceeding may be determined in any such court. The Company and
each of the Guarantors irrevocably waive the defense of an inconvenient forum or
objections to personal jurisdiction with respect to the maintenance of such
legal suit, action or proceeding. To the extent permitted by law, the Company
and each of the Guarantors hereby waive any objections to the enforcement by any
competent court in Bermuda, the Netherlands and the Netherlands Antilles of any
judgment validly obtained in any such court in New York on the basis of any such
legal suit, action or proceeding. The Company and each of the Guarantors have
appointed CT Corporation System (the “Authorized Agent”) as their authorized
agent upon whom process may be served in any such legal suit, action or
proceeding. Such appointment shall be irrevocable. The Authorized Agent has
agreed to act as said agent for service of process and the Company and each of
the Guarantors agree to take any and all action, including the filing of any and
all documents and instruments, that may be necessary to continue such
appointment in full force and effect as aforesaid. The Company and each of the
Guarantors further agree that service of process upon the Authorized Agent and
written notice of said service to the Company and the Guarantors shall be deemed
in every respect effective service of process upon the Company and the
Guarantors in any such legal suit, action or proceeding. Nothing herein shall
affect the right of any Initial Purchaser or any person controlling any Initial
Purchaser to serve process in any other manner permitted by law. The provisions
of this Section 13(d) are intended to be effective upon the execution of this
Agreement without any further action by the Company or any of the Guarantors and
the introduction of a true copy of this Agreement into evidence shall be
conclusive and final evidence as to such matters.


(e)   Waiver of Immunity. To the extent the Company or any of the Guarantors or
any of their respective properties, assets or revenues may have or may hereafter
become entitled to, or have attributed to it, any right of immunity, on the
grounds of sovereignty or otherwise, from any legal action, suit or proceeding,
from the giving of any relief in any such legal action, suit or proceeding, from
set-off or counterclaim, from the competent jurisdiction of any court, from
service of process, from attachment upon or prior to judgment, from attachment
in aid of execution of judgment, or from execution of judgment, or other legal
process or proceeding for the giving of any relief or for the enforcement of any
judgment, in any competent jurisdiction in which proceedings may at any time be
commenced, with respect to its obligations, liabilities or any other matter
under or arising out of or in connection with this Agreement, any of the
Transaction Documents or any of the transactions contemplated hereby or thereby,
the Company and each of the Guarantors hereby irrevocably and unconditionally
waive, and agree not to plead or claim, any such immunity and consent to such
relief and enforcement.


(f)   Currency. Any payment on account of an amount that is payable to the
Initial Purchasers in a particular currency (the “Required Currency”) that is
paid to or for the account of the Initial Purchasers in lawful currency of any
other jurisdiction (the “Other Currency”), whether as a result of any judgment
or order or the enforcement thereof or the liquidation of the Company or any
Guarantor or for any other reason shall constitute a discharge of the obligation
of such obligor only to the extent of the amount of the Required Currency which
the recipient could purchase in the New York or London foreign exchange markets
with the amount of the Other Currency in accordance with normal banking
procedures at the rate of exchange prevailing on the first day (other than a
Saturday or Sunday) on which banks in New York or London are generally open for
business following receipt of the payment first referred to above. If the amount
of the Required Currency that could be so purchased (net of all premiums and
costs of exchange payable in connection with the conversion) is less than the
amount of the Required Currency originally due to the recipient, then the
Company and each of the Guarantors shall jointly and severally indemnify and
hold harmless the recipient from and against all loss or damage arising out of
or as a result of such deficiency. This indemnity shall constitute an obligation
separate and independent from the other obligations of the Company and each of
the Guarantors, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any person owed such
obligation from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or any judgment or order.


 

25

--------------------------------------------------------------------------------




(g)   Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.


(h)   Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.


(i)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.




[Remainder of page intentionally left blank]


 

26

--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
 



 
Very truly yours,
         
Central European Media Enterprises Ltd.
             
By ____________________
 
Title:
         
Central European Media Enterprises N.V.
         
By ____________________
 
Title:
         
CME Media Enterprises B.V.
         
By ____________________
 
Title:

 
 

27

--------------------------------------------------------------------------------




Accepted: April 29, 2005
     
J.P. MORGAN SECURITIES LTD.
         
By: ___________________________
 
Authorized Signatory
                     
LEHMAN BROTHERS INTERNATIONAL (EUROPE)
             
By: ___________________________
 
Authorized Signatory
                     
ING BANK N.V., LONDON BRANCH
         
By: ___________________________
 
Authorized Signatory
             
By: ___________________________
 
Authorized Signatory
 

 
 

28

--------------------------------------------------------------------------------


 
Schedule 1
 
Initial Purchasers
 
 
Principal Amount
J.P. Morgan Securities Ltd.
 
166,500,000 Euro
Lehman Brothers International (Europe)
 
129,500,000
ING Bank N.V., London Branch
 
74,000,000
 
Total
370,000,000 Euro

 
 

29

--------------------------------------------------------------------------------




Schedule 2


Subsidiaries of the Company
Company
 
Jurisdiction of Organization
Media Pro International S.A.
Romania
Media Vision S.R.L.
Romania
MPI Romania B.V.
Netherlands
Pro TV S.A.
Romania
Radio Pro S.R.L.
Romania
International Media Services Ltd.
Bermuda
Innova Film GmbH
Germany
Enterprise “Inter-Media”
Ukraine
TV Media Planet Ltd.
Cyprus
Broadcasting Company “Studio 1+1”
Ukraine
Slovenska Televizna Spolocnost s.r.o.
Slovak Republic
Markiza-Slovakia, Spol. S.r.o.
Slovak Republic
Gamatex s.r.o.
Slovak Republic
ADAM a.s.
Slovak Republic
MM TV 1 d.o.o.
Slovenia
Produkcija Plus d.o.o.
Slovenia
POP TV d.o.o.
Slovenia
Kanal A d.o.o.
Slovenia
MTC Holding d.o.o.
Slovenia
Nova TV d.d.
Croatia
Operativna Kompanija d.o.o.
Croatia
Media House d.o.o.
Croatia
CME Media Enterprises B.V.
Netherlands
CME Czech Republic B.V.
Netherlands
CME Czech Republic II B.V.
Netherlands
CME Germany B.V.
Netherlands
CME Hungary B.V.
Netherlands
CME Poland B.V.
Netherlands
CME Romania B.V.
Netherlands
CME Ukraine Holding GmbH
Austria
CME Cyprus Holding Ltd.
Cyprus
CME Germany GmbH
Germany
CME Development Corporation
USA
Central European Media Enterprises N.V.
Netherlands Antilles
Central European Media Enterprises II B.V.
Netherlands Antilles

 
 

30

--------------------------------------------------------------------------------




Annex A


Restrictions on Offers and Sales Outside the United States


In connection with offers and sales of Notes outside the United States:


(a) Each Initial Purchaser acknowledges that the Notes have not been registered
under the Securities Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons except pursuant to an
exemption from, or in transactions not subject to, the registration requirements
of the Securities Act.


(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:


(i)      Such Initial Purchaser has offered and sold the Notes, and will offer
and sell the Notes, (A) as part of their distribution at any time and (B)
otherwise until 40 days after the later of the commencement of the offering of
the Notes and the Closing Date, only in accordance with Regulation S under the
Securities Act (“Regulation S”) or Rule 144A or any other available exemption
from registration under the Securities Act.


(ii)     None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Notes, and all such persons have complied
and will comply with the offering restrictions requirement of Regulation S.


(iii)    At or prior to the confirmation of sale of any Notes sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchase Notes from it during the distribution compliance period a
confirmation or notice to substantially the following effect:


“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Notes and the date of
original issuance of the Notes, except in accordance with Regulation S or Rule
144A or any other available exemption from registration under the Securities
Act. Terms used above have the meanings given to them by Regulation S.”


(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the Notes,
except with its affiliates or with the prior written consent of the Company.


Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.


(c)   Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:


 

31

--------------------------------------------------------------------------------




(i)      it has not offered or sold and, prior to the date six months after the
Closing Date, will not offer or sell any Notes to persons in the United Kingdom
except to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or otherwise in circumstances which have not resulted and will
not result in an offer to the public in the United Kingdom within the meaning of
the United Kingdom Public Offers of Securities Regulations 1995 (as amended);


(ii)     it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the FSMA) received
by it in connection with the issue or sale of any Notes in circumstances in
which Section 21(1) of the FSMA does not apply to the Company or the Guarantors;
and


(iii)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom.


(d)   Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Notes, or
possession or distribution of the Preliminary Offering Memorandum, the Offering
Memorandum or any other offering or publicity material relating to the Notes, in
any country or jurisdiction where action for that purpose is required.
 
32

--------------------------------------------------------------------------------


